             Case 1:17-cr-00008-DAD-SKO Document 31 Filed 06/08/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   DOUGLAS J. BEEVERS, # 288639
     Assistant Federal Defender
 3   801 I Street, 3rd Floor
     Sacramento, CA 95814
 4   Telephone: (916) 498-5700
 5   Attorneys for Defendant
     PATRICK PRIGMORE
 6
                                 IN THE UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                        )
                                                      )   CASE NO. 1:17-CR-00008-NONE-SKO
10             Plaintiff,                             )
                                                      )
11      v.                                            )
                                                      )   STIPULATION AND ORDER SETTING
12   CRYSTAL FERGUSON,                                )   FORTH BRIEFING SCHEDULE REGARDING
                                                      )   DEFENDANT’S MOTION TO REDUCE
13             Defendant.                             )   SENTENCE [DOC 23]
                                                      )
14                                                    )
                                                      )
15                                                    )

16

17
                                                 BACKGROUND
18
             On May 4, 2020, defendant filed a Motion to Reduce Sentence Pursuant to 18 U.S.C.
19
     § 3582(c)(1)(A)(i) (Doc. 23). Local Rules 430.1(d) and (e) sets forth a general limit of seven days for
20
     any party to file a response in opposition to such motions, and three days for the moving party to file a
21
     reply. However, the parties in this case require additional time to brief and file such pleadings. In
22
     particular, the United States requires additional time to communicate with the Bureau of Prisons
23
     regarding the defendant’s medical status.
24
             THEREFORE, defendant Crystal Ferguson, by and through her counsel of record Douglas J.
25
     Beevers, and plaintiff the United States of America, by and through its counsel of record, Assistant
26
     United States Attorney Laura Jean Berger, hereby stipulate and agree to the following briefing
27
     schedule and request that the Court enter an order reflecting that schedule:
28

29                                                        1
30
          Case 1:17-cr-00008-DAD-SKO Document 31 Filed 06/08/20 Page 2 of 2


 1         1.    Any supplemental filing by the defendant, who is now represented by counsel, must be

 2               filed by June 3, 2020.

 3         2.    Any opposition by the United States must be filed on or before June 12, 2020.

 4         3.    Any reply by the defendant must be filed on or before June 15, 2020.

 5         4.    A hearing on the motion to be held on June 22, 2020.

 6
     DATED: June 2, 2020                              HEATHER WILLIAMS
 7                                                    Federal Defender
 8
                                              By:     /s/ Douglas J. Beevers
 9                                                    DOUGLAS J. BEEVERS
                                                      Attorney for Defendant
10                                                    Crystal Ferguson
11

12   DATED: June 2, 2020                              McGREGOR W. SCOTT
                                                      United States Attorney
13

14
                                               By:    /s/ Laura Jean Berger
15                                                    LAURA JEAN BERGER
                                                      Assistant U.S. Attorney
16

17

18   IT IS SO ORDERED.
19
        Dated:   June 8, 2020
20                                                   UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26
27

28

29                                                    2
30
